Citation Nr: 0728623	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  By a June 2002 rating decision, service connection was 
granted for diabetes mellitus, type 2, based on the 
presumption of exposure to herbicides during service in 
Vietnam.

2.  The record shows that the veteran was initially diagnosed 
with erectile dysfunction in December 2001. 

3.  The weight of the evidence of record does not relate the 
veteran's diagnosed erectile dysfunction to his military 
service or to a service-connected disorder.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in, or aggravated by, 
active service, nor proximately due to, or aggravated by, a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for erectile dysfunction, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in August 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in March 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

The record does not reflect, nor does the veteran assert, 
that his erectile dysfunction is directly related to service.  
Instead, the veteran argues that his erectile dysfunction is 
related to his service-connected diabetes mellitus, type 2.  
To that end, there is no evidence that relates the veteran's 
erectile dysfunction directly to his military service or to 
any incident therein.  Accordingly, service connection for 
erectile dysfunction on a direct basis is not warranted.  See 
38 C.F.R. §§ 3.303.

After careful consideration, the Board concludes that the 
evidence of record does not support a grant of service 
connection for erectile dysfunction on a secondary basis.  
During a December 2001 outpatient visit, the veteran's 
private primary care physician diagnosed the veteran with 
initial-onset diabetes mellitus, type 2, and erectile 
dysfunction.  In that outpatient treatment record, the 
private physician appears to have questioned whether the 
veteran's erectile dysfunction was secondary to his diabetes 
mellitus, type 2.  However, in a May 2002 opinion letter, the 
same private physician stated that the only diabetes-related 
complication was the presence of microalbuminaturia, with 
otherwise preserved renal function.  From this the Board 
concludes that while the private physician recognized the 
potential for a nexus between the two conditions in December 
2001, by May 2002 she had concluded that in the veteran's 
case, there was none.  

Additionally, on VA examination in March 2005, the veteran 
reported having had a vasectomy "several years ago," and 
being diagnosed with diabetes mellitus, type 2, and erectile 
dysfunction in 2001.  Based on review of the claims file, the 
VA examiner concluded that due to the concurrent diagnoses, 
it was not likely that the veteran's erectile dysfunction was 
related to his diabetes mellitus, type 2.  Ultimately, no 
opinions conclusively link the veteran's erectile dysfunction 
to his service-connected diabetes mellitus, type 2 or to any 
other service-connected disorder.  Accordingly, service 
connection for erectile dysfunction on a secondary basis is 
not warranted.

Finally, the veteran and his representative have asserted 
that, although the record objectively documents the veteran's 
diabetes mellitus, type 2 and erectile dysfunction as both 
being diagnosed in December 2001, both disorders likely 
existed prior to that time and that it was impossible to 
determine that the diabetes mellitus did not precede the 
erectile dysfunction, and therefore cause it.  However, the 
Board notes that it lacks the authority to substitute its own 
judgment for that of such an expert, and must consider only 
independent medical evidence to support findings.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Similarly, it is well 
established that a layperson without medical training, such 
as the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).

Because there is no conclusive, objective medical opinion 
relating the veteran's erectile dysfunction to service or to 
a service-connected disability, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for erectile dysfunction, to include as 
secondary to a 
service-connected disorder, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


